OPINION OF THE COURT
Per Curiam.
On February 11,1992, the respondent entered a plea of guilty in the United States District Court, Eastern District of New York, to two Federal felonies, one count of bank fraud in violation of 18 USC § 1344 and one count of filing a false tax return in violation of 26 USC § 7206. After a lengthy period of cooperation with the Federal authorities, the respondent was sentenced on May 22, 1996 to a term of probation of five years on each count, the terms to run concurrently. He was also directed to make full restitution to the Internal Revenue Service, and to stop practicing law within two weeks.
Violations of 18 USC § 1344 have been characterized as " 'essentially similar’ ” to the New York State felonies of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony, and scheme to defraud in the first degree, in violation of Penal Law § 190.65, a class E felony (Matter of Cooper, 196 AD2d 137, 138; Matter of Maloney, 190 AD2d 191).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
In view of respondent’s automatic disbarment upon his felony conviction, his proffered resignation, dated July 1, 1996, is rejected.
Mangano, P. J., Bracken, Rosenblatt, Miller and Ritter, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Enrico J. Constantino, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Enrico J. Constantino is commanded to desist and *103refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.